DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because claim 20 recites: “A computer program configured to cause a computer…”. However, a computer program is non-statutory. Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 10, 13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al.(hereinafter “Osterhout”, US 2015/0205132) in view of Kobayashi et al.(hereinafter “Kobayashi”, US 2017/0160550).
Regarding claims 1, 19 and 20, Osterhout teaches an information processing device (0160 lines 1-7 and Fig. 1: 102), an information processing method (0020 lines 1-2) and a computer program (0239 lines 1-4) configured to sense a state that causes decrease of a display frame rate (0444 lines 4-14, in which the frame rate is reduced based on a detected state of user movement) of a virtual object presented to a user (0294 lines 1-18) and dynamically change a display detail level of the virtual object in accordance with a result of the sensing (0444 lines 4-21, in which the display resolution is changed in response to a sensed movement). However, Osterhout fails to teach an information processing device comprising a control unit. Kobayashi teaches an information processing device comprising a control unit (0215 lines 3-7, in which a head mounted display device serves as a processing device). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed virtual object of Osterhout with the control unit of Kobayashi because this modification would balance computational resources through controlling display of virtual objects during instances where a user attention is towards one or more objects of interest.

Regarding claim 3, Osterhout teaches wherein the control unit changes the display detail level of the virtual object in accordance with a display distance from the user to a display position of the virtual object (0228 lines 13-19).
	Regarding claim 9, Osterhout teaches wherein the control unit dynamically changes the display detail level of the virtual object in accordance with a sensed state (0444 lines 4-21). However, Osterhout fails to teach processing at the control unit. Kobayashi teaches processing at the control unit (0215 lines 3-7). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed virtual object of Osterhout with the control unit of Kobayashi because this modification would balance computational resources through controlling display of virtual objects during instances where a user attention is towards one or more objects of interest.
Regarding claim 10, Osterhout teaches wherein the control unit changes the display detail level of the virtual object in accordance with the display frame rate (0444 lines 4-21) of the virtual object (0294 lines 1-18).
Regarding claim 13, Osterhout teaches wherein the control unit dynamically changes the display detail level of the virtual object in accordance with a sensed state of the user (0444 lines 4-21).  
Regarding claim 15, Osterhout teaches wherein the control unit changes at least one of a display resolution of the virtual object and effect processing on the virtual object (0444 lines 4-21).  

Regarding claim 18, Osterhout teaches wherein the display unit is a transmissive display, and the display unit displays the virtual object in a superimposing manner over real space (0160 lines 1-12).  

Claim Objections
In regards to claims 4-8, 11, 12, 14 and 16, though Osterhout teaches changing the frame rate and display of virtual objects in response to a sensed state of a user (0444 lines 4-21), Osterhout fails to teach the limitations of claims 4-8, 11, 12, 14 and 16. Therefore, claims 4-8, 11, 12, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Said Broome/Primary Examiner, Art Unit 2699